 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDB-Bar-B,Inc.andTeamsters Local 783, affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America.Case 9-CA-2127829 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 30 August 1985 Administrative Law JudgeRussellM. King Jr.issuedthe attacheddecision.The General Counsel and the Charging Party filedexceptions and supporting briefs. The Respondentfiled an answering brief.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions, consistent withthe reasoningset forthbelow, and to adopt the recommended Order.For the reasons fully set forth inHarter Equip-ment,280 NLRB 597 (1986), which issued after thejudge's decision,we agreewith his finding that theRespondent did not violate the Act by hiring tem-porary replacements after it had locked out itsunion-represented employees. InHarter,we heldthat "as a general rule . . . an employer does notviolate Section 8(a)(3) and (1), absent specific proofof antiunion motivation, by using temporary em-ployees in order to engagein businessoperationsduring an otherwise lawful lockout, including alockout initiated for the sole purpose of bringingeconomic pressure to bear in support of a legiti-mate bargaining position."' The General Counselhas not proven specific antiunion motivation or anyillegality in the lockout itself.Accordingly,weconclude that there is no basis for finding that theRespondent's continued operation of its businesswith temporary replacements during a lockout vio-lated Section 8(a)(3) and (1).ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1Supra at 600 (fn omitted)Mark G. Mehas, Esq.,andJack V. Baker, Esq.,for theGeneral Counsel.Dorothy M Pitt, Esq. (Greenbaum, Doll & McDonald),ofLouisville,Kentucky, andAnthony J. Vradelis, Esq.(Smith& Schnacke),of Dayton, Ohio, for the Re-spondent Employer.281NLRB No. 36DavidW. Hupp, Esq. (Segal, Isenberg, Sales, Stewart &Cutler),of Louisville,Kentucky, for the ChargingUnion.DECISIONSTATEMENT OF THE CASERUSSELL M. KING JR., Administrative Law Judge.This case was heard by me in Louisville, Kentucky, on30 May 1985. The charge was filed 21 September 1984by Teamsters Local 783, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (the Union), and the complaintwas issued11April 1985 by the Regional Director forRegion 9 of the National Labor Relations Board (theBoard) on behalf of the Board's General Counsel.' Thecomplaint alleges that about 16 September 1984,B-Bar-B, Inc. (the Company) hired temporary replacements forits locked-out employees and continued to operate its fa-cilitieswith temporary replacement employees withoutvalid business justifications, in violation of Section8(a)(1)and (3) of the National Labor Relations Act (the Act).2The Company, in its answer, denies that it violated theAct in any manner and defends the complaint as follows.The Company alleges that the decision to lock out itsemployees and hire temporary replacements after the ex-piration of the parties' collective-bargaining agreement(the contract) was motivated by legitimate, nondiscrim-inatory business reasons, and that none of the Company'sactionswere inherently destructive of any employeerights guaranteed by the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, counsel for theUnion, and counsel for the Company, I make the follow-ingFINDINGS OF FACT31.JURISDICTIONThe pleadings, admissions, and evidence in the case es-tablish the following jurisdictional facts. The Company is1The term "General Counsel,"when used herein,will normally referto the attorneys in the case acting on behalf of the General Counsel ofthe Board,through the Regional Director2The pertinent parts of theAct (29 U S C §151 et seq) provide asfollowsSec 8(a) It shall be an unfair labor practice for an employer-(1)to interfere with,restrain,or coerce employees in the exercise of therights guaranteed in section 7(3) by discrimination in regard tohire or tenure of employment or any term or condition of employ-ment to encourage or discourage membership in any labor organiza-tionSec 7 Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, andtoengageinother concerted activities for the purpose of collective bargaining orothermutualaid or protection2The facts found herein are based on the record as a whole and on myobservation of the witnesses The credibility resolutions have been de-rived from a review of theentiretestimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, andContinued B-BAR-B, INC.now, and has been for all times material,an Indiana cor-poration,with an office and place of business in NewAlbany,Indiana.The Company is engaged in the manu-facture and wholesale distribution of plastic bags usedfor the packaging of fresh dairy products for institutionaluse, and the rental or sale of machines to fill the plasticbags with the dairy products.During the 12 monthsprior to the issuance of the complaint,the Company, inthe course and conduct of its business operations, de-rived revenue in excess of $50,000 directly from the saleand shipment of its products,goods,and materials topoints outside the State of Indiana.Thus,I find, as al-leged and admitted,that the Company is now,and hasbeen at all times material,an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.Also as alleged and admitted,I find that the Union is,and has been at all times material,a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of Testimonyand EvidenceThe Companyhas recognized and bargained collec-tively withthe Union as the representativeof itsproduc-tion and maintenance employees since 1972,and has ne-gotiatedwith the Uniona series of successive contracts.According to Company VicePresident Frank Russell,the historyof labor relationsbetween theparties hasalways been amicable.UnionPresident James Weber tes-tified thathis relationshipwith the Companyhas beenfriendly,but that "the [union] membership has disagreedwith me in a lot of cases."The Companypreviouslylocked out its employees in 1981 for7 days afterthe con-tract expired and negotiations had reached impasse.4 Atthat time temporary replacements were not hired and,until the present controversy,the Unionhad not filedany unfair labor practice charges against the Company.The contractunder which the parties were governedduring the time material in this case was effective from10 September 1981 until 10 September 1984.5On 19 July,53 daysbefore thecontract was due toexpire, the parties began a series of four meetings to ne-gotiate a new contract.The Unionwas represented byPresident and Business Manager JamesWeber, and byemployeesCarolynHarvey and Donald Hardesty.Present forthe Company were VicePresident Russell,AttorneyTony Vradelis,Gene Ferguson, and DonBramer.Attorney DorothyPittwas also present for theCompany at the 10 September meeting.At the 19 Julysession the Company agreed to retain a union-securityclause in the contract.At thesecond meeting on 24the teachingofNLRBv.WaltonMfg. Co.,369 U.S. 404,408 (1962). Asto those testifying in contradiction of the findings herein,their testimonyhas been discredited either as having been in conflict with the testimonyof credible witnesses or because it was in and of itself incredible and un-worthy of belief.Alltestimony and evidence,regardless of whether ornot mentioned or alluded to, has been reviewed and weighed in light oftheentirerecord.4Weber testified that during the 1981 lockout, "the company was ableto gain quite a bit of contract changes ... which our people (the union)didn't appreciate...thinking it was weakening us as a union."aAll dates hereafter are in 1984 unless otherwise noted.251August the Company proposed that the Union accept a$1-per-hour reduction in wage rates for present employ-ees over the first year of the contract.The Company'seconomic proposal also included a restoration of 50 centsper hour in both the second and third year of the con-tract,and bonus money.The Union rejected the propos-al, suggesting instead that the parties agree to extend the(then)current contract so that negotiations could contin-ue beyond the contract's expiration date on 10 Septem-ber.AlthoughWeber indicated that the employeeswould be willing to work past the expiration date, Com-panyVicePresident Russell testified that the Union'sofferwas conditioned on giving retroactivity to theterms of the new contract.The parties next met on 7September,and at the Union's request the Company pre-sented its best and final offer. According to the Compa-ny its final economic proposal was "equivalent of an 8.3¢increase per year."The offer provided for a 50-cent-per-hour reduction in the base wage rate, down from $1, andthe restoration of 25 cents per hour in both the secondand third years.Further,the offer provided that theCompany assume a greater portion of the employees' de-pendent medical insurance premiums,and for an increasein pension benefits in the "fourth and fifth years" of thecontract,although the term of the contemplated contractwas to be 3 years.6On 8 September the Union held aratificationmeeting where the union members voted by39 to 10 to reject the Company's offer.By the terms ofthe Union's constitution,the rejection vote also gave thebargaining committee authority to continue negotiationsand the right to call a strike.Weber testified that theUnion preferred a lockout over a strike which could leadto the permanent replacement of unit employees.On 10 September at the fourth bargaining session theUnion was again presented with the Company's finaloffer.The Union's proposal for a 1-year contract was re-jected by the Company.In a meeting that evening theunion members voted a second time to reject the Compa-ny's offer.On learning that its final offer had been reject-ed, and assuming that an impasse had been reached, theCompany shut down its plant and locked out the em-ployees scheduled to begin the midnight shift.Russelltestifed that the Company locked out its employees inorder to put economic pressure on the Union to agree tothe Company's bargaining position. Russell also indicateda concern that employees working without a contractmight sabotage equipment.The Company resumed oper-ations on the following day, 11 September,with the in-tention of filling customer orders through the use ofmanagement and supervisory personnel.However, theCompany was unable to keep up with incoming ordersfrom its customers, and on 13 September it commencedhiring temporary replacement employees. Orders weresomewhat unusually high for that time of year.Althoughthe Company is one of only four manufacturers in thecountry providing the product, it controls 40 percent ofthe market.The Company's customers are dairy plantsand institutional users of dairy products, who in turnaAccording to the Company'scounsel,"fourth and fifth years" re-ferred to the firstand secondyears of any subsequentcontract the partiesmight negotiate. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide milk to their customers(end users)such as fastfood restaurants.The plastic bags manufactured by theCompany are designedto fit onlythe dispensing(filling)machinessold or leased by the Company.? According tothe Company,failure to ship orders on time would causethe dairy products of its customers to spoil and cause theend user tofind anothersupplier,resulting in a "chainreaction of lost business."Thus, according to Russell, theCompany was compelled to hire approximately 31 tem-porary employees during the lockout. Although theCompany operated all productionlines, it never reachedmore than 75 percent of operating capacity. The replace-ment employees were advised orally and signed a state-ment to the effect that they understood they were em-ployed on a temporary basis only. The Unionwas alsonotified of this fact. During the lockout, the union em-ployees picketed the Company's plant.Negotiations resumed on 24 September after a Federalmediator called for a meeting. On 26 October the Com-pany mailed letters to Weber and to the locked out em-ployees informing them that the lockout would end on29 Octoberdespite a continuing impasse,and also indi-cating that the Company would implement its best andfinaloffer.8On 29 October all temporary employeeswere terminated and all unit employees returned towork.Also, apparently a new agreement was reachedsometime on 28 or 29 October. Under the terms of thenew agreement the actual wage rate was not raised fromthe last contract.9However, according to CompanyVice President Russell, the contract did provide bonusesduring the second and third year equivalent to a wageincrease of 12.5 cents per hour.During the period of thelockout the Companydid not attempt to persuade em-ployees to leave the Union and no unit employees re-signed from the Union.B. Analysis of Law and Evidence and InitialConclusionsAfter a bargaining impasse has been reached, an em-ployer does not violate Section 8(a)(1) and (3) of the Actby locking out its employees for the sole purpose ofbringing economic pressure to bear in support of his le-gitimate bargaining position,and not to discourage unionmembership or otherwise discriminate against unionmembers.American Ship Building Co. v. NLRB,380 U.S.300 (1965). However, the case at hand can not end herebecause the Company hired temporary replacementsduring the lockout. The last complete treatment of thesubject by the Board is found inInter-CollegiatePress,199 NLRB 177 (1972), affd. 486 F.2d 837 (8th Cir. 1973).Here, a majority of the five-member Board found no vio-lation of Section 8(a)(1) and(3) of the Actwhen tempo-rary replacements were used.Members Kennedy and7The fillingmachinesare manufactured for the Company by anotherconcernModification of the fillingmachinesin order touse a competi-tor's plastic bag takesbetween60 and 90 days and is expensive, an alter-native unfeasibleto dairy productionplants.aThe letter to the employees advised them that the Company valuedtheir service as loyalemployeesand regrettedthat agreement had notbeen reached.9The effectivedates of the current contractare 26 October 1984 to 25October 1987Penello cited their reasons as stated inOttawa SilicaCo., t 0 thatabsent antiunionmotivation,an employerdoes not violate the Act by hiring temporary replace-ments during an otherwise lawful lockout,citingAmeri-can Ship Building,supra, andBrownFoodStores,380 U.S.278 (1965).InBrown,decided the same day asAmericanShip Building,the Supreme Court held that the use oftemporary replacements under the circumstances of thecase did not imply hostile motivations any more than thelockout itself. InInter-CollegiatePress,then ChairmanMillerwrote a separate concurring opinion,indicatingthat he felt the issue was not unequivocal,and that in hisopinionBrownrequired the use of a balancing test weigh-ing the impact of such employer conduct on possible dis-couragement of union membership against the impor-tance and legitimacy of the objective of the employer.Members Fanning and Jenkins dissented inInter-Collegi-ate Press,citingInland Trucking Co."andOttawa Silica,which held that theBrowncase did not apply to thenormal lockout case because of a factual difference.Brownconcerned a possible"whipsaw"strikewhere em-ployers in a multiemployer bargaining group locked outtheir employees and hired temporary employees in re-sponse to a strike by the union of one of the employer-members of the group. InInlandTrucking,a three-member panel of the Board (then Chairman McCullochand Members Fanning and Brown)fashioned their ownbalancing test involving the employer's legitimate bar-gaining position,the amount of harm resulting to em-ployees from the lockout and use of temporary replace-ments, and whether the lockout was motivated by an-tiunion considerations or intended to discourage the exer-cise of protected rights. InOttawa Silica,the full five-member Board (then Chairman Miller and Members Fan-ning,Jenkins,Kennedy, and Penello) participated. Mem-bersKennedy and Penello applied their concept ofBrownand found no violation of the Act because the evi-dence did not warrant a conclusion that the employerwas motivated by antiunion considerations or that theemployer intended to discourage the exercise of employ-ee rights. Chairman Miller concurred in the result be-cause the employer used its own nonunit personnel, theunionhad refused to provide any assurance of continuedoperations,and there was some evidence of a good-faithbusiness justification for the employer's actions. MembersFanning and Jenkins dissented in the result and wouldhave found a violation of the Act based onInland Truck-ing.The General Counsel urges that Chairman Miller's in-terpretation ofBrown,as set forth in his concurring opin-ion inInter-Collegiate Press,should be controlling in thiscase.The Union argues in the main thatBrownrequiresthat a "substantial business justification" test be used fordetermining the issue. The Company,in effect, arguesthat the Kennedy and Penello analysis ofBrownshould10 197 NLRB 449 (1972), enfd 482 F 2d 945 (6th Cir. 1973), certdenied 415U S 916 (1974)11 179 NLRB 350 (1969), enfd 440 F2d 562 (7th Cir. 1971), certdenied404 U S 858 (1971) B-BAR-B, INC.be applied.12Of course,all the parties contend thatunder their applications of the law in this case, theyshould prevail.The following quotations fromBrownare of signifi-cance in this case:In the circumstance of this case,we do not seehow the continued operations of respondents andtheir use of temporary replacements imply hostilemotivation any more than the lockout itself; norhow they are inherently more destructive of em-ployee rights. [380 U.S. at 284.]Nor are we persuadedby theBoard's argumentthat justification for the inference of hostile motiva-tion appears in the respondents'use of temporaryemployees rather than some of the regular employ-ees. [380 U.S. at 285.]Certainly then,in the absence of evidentiary find-ings of hostile motive,there is no support for theconclusion that respondents violated Sec.8(a)(1).[380 U.S. at 286.]The discriminatory act is not by itself unlawfulunless intended to prejudice the employees'positionbecause of their membership in the union;some ele-ment of antiunion animus is necessary. [380 U.S. at286.]We recognize that,analogous to the determina-tion of unfair practices under Sec. 8(a)(1), when anemployer practice is inherently destructive of em-ployee rights and is not justified by the service ofimportant business ends, no specific evidence ofintent to discourage union mebership is necessary toestablish a violation of Sec.8(a)(3). [380U.S. at287.]But where,as here,the tendency to discourageunion membership is comparatively slight,and theemployer'sconduct is reasonably adapted toachieve legitimate business ends or to deal withbusiness exigencies,we enter into an area where theimproper motivation of the employer must be estab-lished by independent evidence.[380 U.S. at 287,288.]We agree with the Court of Appeals that re-spondents'conduct here clearly fits into the lattercategory,where actual subjective intent is determi-native,and where the Board must find from evi-dence independent of the mere conduct involvedthat the conduct was primarily motivated by an an-tiunion animus.While the use of temporary non-union personnel in preference to the locked-outunion members is discriminatory,we think that anyresulting tendency to discourage union membership18 The Company also relies onPankratz Forest Industries,269 NLRB33 (1984).As the General Counsel points out in his brief, that case doesnot apply here as the case concerns the hiring of permanent replacementsfor antmmon considerations.However,the Board also noted in the casethat it is not a violation of Sec. 8(a)(3) and(1) of the Act, per se, for anemployer to lockout employees and to continue to operating with tempo-rary replacements,citingBrownandOttawaSilica.253is comparatively remote,and that this use of tempo-rary personnel constitutes a measure reasonablyadapted to the effectuation of a legitimate businessend. [380 U.S. at 288.]When the resulting harm to employee rights isthus comparatively slight,and a substantial and le-gitimate business end is served,the employer's con-duct isprima facielawful.Under these circum-stances the finding of an unfair labor practice underSec. 8(a)(3) requires a showing of improper subjec-tive intent. [380 U.S. at 289.]Former Chairman Miller's rationale or understanding ofBrown,as stated inInter Collegiate Press,is asfollows:If I understand the reasoning of the majorityopinion of the Supreme Court in theBrowncase,therefore, it is incumbent upon this Board in eachcase involving the use of temporary replacementsduring an otherwise legitimate lockout to: (1)Weigh carefully all of the circumstances in order todetermine the extent to which the use of such re-placements has a tendency to discourage unionmembership, and (2) balance against our conclusionsin that regard the extent to which the use of suchreplacements was supported by a legitimate and sig-nificant business justification or, on the other hand,the extent to which antiunion animus rather thanbona fide business considerations motivated the em-ployer'sdecisiontoutilizereplacements. [199NLRB at 178.]In any case, the teaching ofBrownrequires independ-ent evidence of a hostile motive or improper subjectiveintent (i.e., antiunion animus) on the part of an employerin using temporary replacements during a lockout inorder to find a violation of Section 8(a)(1) and (3) of theAct. Considering - the entire record, I can find no suchhostilemotive or antiunion animus on the part of theCompany. Based on more than substantial record evi-dence, I find the Company's actions in hiring temporaryreplacements was justified by legitimate business ends. Inote in these regards that the Company's use of tempo-rary replacements only brought the Company's produc-tion up to 75-percent capacity during the lockout, andthe Company announced its intentions to end the lockoutbefore the actual agreement was reached. The terms ofthe new agreement were considerably better than theCompany's last and final prelockout offer, which was re-jected by the Union and brought the parties to impasse.Finally, I note that during the lockout, which the Unionpreferred over a strike, not one union member waslost. 13The General Counsel and the Union, in their briefs,spend much time in pointing out that the Company failedto pursue sufficient alternatives in order to avoid the ne-cessity of having to use temporary replacements. In myopinion, where an employer legally invokes the use of alegitimate economic tool in its bargaining with a union,13 The unit contained approximately 45 employees. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuchan employer has no burden to seek alternatives inorder to deny itself the use of that tool.Accordingly,Ifind and conclude that the Company,by locking out its employees and thereafter hiring tem-porary replacements,did not violate Section 8(a)(1) and(3) of the Act.I shall thus recommend that the complaintbe dismissed.On the foregoing findings of fact and initial conclusionof law,and on the entire record,Imake the followingCONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.TheRespondent,in locking out its employees be-tween 11 September 1984 and 28 October 1984, andhiringtemporaryreplacements during the period,did notviolate Section 8(axl) and(3) of the Act.4.TheRespondent has not otherwiseviolated the Act.On thesefindingsof fact andconclusions of law andon the entire record,I issue the following recommend-ed14ORDERIt is ordered that thecomplaintbe, and thesame is,dismissed.14 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses